             Case 2:17-cv-01826-TSZ Document 148 Filed 05/12/20 Page 1 of 3



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       KEVIN PINE, individually and on
       behalf of all others similarly situated,
 6
                              Plaintiff,
 7                                                     C17-1826 TSZ
           v.
 8                                                     MINUTE ORDER
       A PLACE FOR MOM, INC.,
 9
                              Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
             (1)    Plaintiff’s unopposed motion for telephonic conference, docket no. 147, is
     GRANTED as follows. The Court will conduct a telephonic conference on May 19,
13
     2020, at 10:30 a.m. The Court suggests that not more than two (2) attorneys per side
     appear on behalf of the parties and that a representative from KCC Class Action Services
14
     (formerly known as Kurtzman Carson Consultants LLC), the Settlement Administrator
     for this matter, also participate. The Court’s staff will be in contact with counsel via
15
     email to provide a conference call number and access code. If the date and/or time poses
     a scheduling conflict, the lawyers should reply to such email with proposed alternative
16
     dates and/or times.
17         (2)    The remaining issues that need to be addressed during the telephonic
     conference are as follows:
18
                    (a)    One Form of Notice and Distinguishing Between Class Members:
19          In response to the Minute Order entered February 12, 2020, docket no. 144, the
            parties have proposed a 13-page notice, attached as Exhibit B to their joint motion
20          to approve the proposed class notice program, docket no. 146-2. The notice tells
            recipients that, if they received the notice by U.S. mail, they need not take any
21          action to receive a pro rata share of the settlement funds, but if they received the
            notice via email, they must timely submit a claim form to receive a pro rata share
22          of the settlement funds. According to the Declaration of Carla A. Peak, docket
            no. 146-3, a Vice President at KCC Class Action Services, defendant will provide
23

     MINUTE ORDER - 1
            Case 2:17-cv-01826-TSZ Document 148 Filed 05/12/20 Page 2 of 3



 1        the Settlement Administrator with two lists: (i) a list of approximately 56,000
          names, phone numbers, and email addresses, which reflects the class members
 2        who will be automatically paid; and (ii) a list of approximately 3.1 million names,
          phone numbers, and email addresses, which consists of class members who must
 3        submit claim forms to obtain a share of the settlement proceeds. With regard to
          the persons on the first (automatically paid) list, the Settlement Administrator
 4        intends to perform reverse directory searches to obtain postal addresses. The
          Settlement Administrator plans to send postcards to each non-duplicative address,
 5        and to follow up by sending notice via email whenever postcards are returned as
          undeliverable. The Settlement Administrator has not provided any estimate
 6        concerning the likely rate of success in identifying viable postal addresses or made
          clear what type of notice will be sent if a postal address is not available through
 7        the reverse directories. In sum, with respect to the roughly 56,000 class members
          who should be automatically paid, some percentage will receive notice via
 8        U.S. mail and the balance will receive notice via email. With respect to the latter
          group, the notice incorrectly advises them that they must “opt in” to receive
 9        payment. In addition, with respect this latter group, as well as the class members
          on the second (“opt in”) list, the Settlement Administrator has not indicated
10        whether the notice to be sent via email will have the same content as the postcard
          or be in a different format described by the Settlement Administrator as the
11        “Long-Form Notice.” Exhibit B, identified by the parties as their proposed form
          of notice, cannot possibly fit in its entirety on a postcard, and it does not
12        demarcate any particular portion that is intended to be printed in postcard format.
          The parties’ submission does not make clear whether the class notice program is
13        consistent with the Court’s earlier ruling requiring that every class member receive
          the same notice, regardless of how it is distributed.
14
                 (b)    Anticipated Pro Rata Shares: Subject to further amendments
15        required to address the issues identified in Paragraph 1(a), above, the Court
          proposes the following amendments to the language proposed by the parties
16        concerning how pro rata shares are estimated (moved text is in green and double-
          underlined, additional text is in red and underlined):
17
                 The amount of the final cash payment will depend on the total
18               number of Class Members who participate in the Settlement.
                 Approximately 56,000 Class Members who received Mailed Notice
19               will receive payment automatically. The minimum payment for all
                 Class Members if every person who received Email Notice submits a
20               valid and timely claim form is estimated to be $1.29. The maximum
                 payment if no one submits a valid and timely claim form is
21               estimated to be $71.47. Plaintiffs’s counsel estimate that
                 approximately 2% (or 60,000) persons who received Email Notice
22               will submit timely and valid claim forms establishing they are Class
                 Members. In that event, all Class Members will receive payment in
23               the range of $34.00.

     MINUTE ORDER - 2
             Case 2:17-cv-01826-TSZ Document 148 Filed 05/12/20 Page 3 of 3



 1                 (c)    Publication: The parties propose to publish notice of the settlement
            in USA Today for four consecutive weeks, as well as once in each of the following
 2          elder care publications: Provider, Today’s Caregiver, McKnight’s Long-Term
            Care News, and McKnight’s Senior Living. The Court APPROVES the parties’
 3          publication plan, subject to clarification concerning the contents of the “Summary
            Notice” that the Settlement Administrator intends to submit to the various
 4          publishers. See Minute Order at ¶ 1(c)(vi) (docket no. 144) (requiring the parties
            to submit a proposed form of notice by publication).
 5
                   (d)    Cy Pres Recipient: The proposed notice’s silence on the subject of a
 6          cy pres beneficiary is not consistent with the parties’ proposed settlement, and the
            parties have not explained what will happen to any unclaimed settlement funds.
 7
                   (e)     Final Approval Hearing: In the prior Minute Order, the Court
 8          indicated that it did not anticipate rescheduling the final approval hearing without
            notice to class members and that a party or counsel requesting any change would
 9          be required to bear the expense of providing notice. Since entry of the prior
            Minute Order, the situation has changed. In light of the outbreak of Coronavirus
10          Disease 2019 (“COVID-19”), the Court cannot be certain that a final approval
            hearing can be conducted on the date or in the manner anticipated at the time it is
11          scheduled. As a result, the notice to class must include instructions concerning
            how individuals may obtain up-to-date information about the status of the final
12          approval hearing. Information will be available through the Court’s website,
            www.wawd.uscourts.gov, and at www.wawd.uscourts.gov/APlaceForMom, a
13          page dedicated to this matter. Links to these sites should be set forth in the notice
            and placed on plaintiff’s counsel’s website and the website maintained by the
14          Settlement Administrator. Class members should be reminded, however, not to
            contact the Court about this matter or the status of the final approval hearing, and
15          to direct all questions and/or correspondence to the Settlement Administrator
            and/or plaintiff’s counsel.
16                 (f)    Dates and Deadlines: Whether September 24, 2020, and/or
            October 1, 2020, are viable dates for the final approval hearing, and whether the
17          deadline for submission of claim forms can be after the final approval hearing.
18          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 11th day of May, 2020.
20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 3
